DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the predetermined axis" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Claims 10-12 are rejected due to their claim dependency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsumi (Pat. No.: 5,963,000) in view of Elwine (Pub. No.: 2022/0136305 A1).
1) In regard to claim 6, Tsutsumi discloses the claimed touchless motion sensor system for providing access control to a controlled space having a controllable access barrier (fig. 6), the touchless motion sensor system comprising:
a first touchless motion sensor disposed outside of the controlled space (fig. 6: 200), the first touchless motion sensor having an output (fig. 14: 307); 
a first sensing unit coupled to the first touchless motion sensor (fig. 14: E1-E16), the first sensing unit including a first sensing unit motion detected output (fig. 14: P1-P16); 
a second touchless motion sensor disposed within the controlled space (fig. 6: 100), the second touchless motion sensor having an output (fig. 14: 307); 
a second sensing unit coupled to the second touchless motion sensor (fig. 14: E1-E16), the second sensing unit including a first sensing unit motion detected output (fig. 14: P1-P16); 
a controller coupled to the first and second sensing units (fig. 13: 400), the controller coupled to the controllable access barrier (fig. 13: 403) and configured to:
open the controlled access barrier in response to motion sensed by the first sensing unit only if the first sensing unit is enabled (col. 20, lines 55-65).
Tsutsumi does not explicitly disclose the controller then close the controllable access barrier in response to motion sensed by the second sensing unit, and open the controllable access barrier in response to motion sensed a second time by the second sensing unit.
However, Elwine discloses it has been known for an touchless door access system controller to close a controllable access barrier in response to motion sensed by a second sensing unit (¶0023), and open the controllable access barrier in response to motion sensed a second time by the second sensing unit (¶0023).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Tsutsumi to close the door with the second sensor, as taught by Elwine. 
One skilled in the art would be motivated to modify Tsutsumi as described above in order to open and close a door without having to touch the door thereby reducing the chance of passing germs, as taught by Elwine (¶0002).
  
2) In regard to claim 7 (dependent on claim 6), Tsutsumi and Elwine further disclose the touchless motion sensor system of claim 6 wherein the controller is further configured to:
set a controlled space occupied flag in response to the motion sensed by the second sensing unit, after opening the controllable access barrier in response to motion sensed a second time by the second sensing unit, close the controllable access barrier and enable the first sensing unit and clear the controlled space occupied flag (Elwine ¶0026).

3) In regard to claim 8 (dependent on claim 6), Tsutsumi and Elwine further disclose the touchless motion sensor system of claim 6 wherein the controlled space is a room and the controllable access barrier is a door providing access to the room (Tsutsumi fig. 6).

4) In regard to claim 9, claim 9 is rejected and analyzed with respect to claim 6 and the references applied. 
 
5) In regard to claim 10 (dependent on claim 9), Tsutsumi and Elwine further disclose the method of claim 9 wherein:
activating the first sensing unit to second sensing unit motion detector output of the first sensing unit and inhibiting the second sensing unit to first sensing unit motion detector output of the second sensing unit if the motion was sensed first by the first touchless motion sensor occurs only if the motion is sensed by the second touchless motion sensor within a predetermined time interval following the motion being sensed by the first touchless motion sensor (Elwine ¶0025); and
activating the second sensing unit to first sensing unit motion detector output of the second sensing unit and inhibiting the first sensing unit to second sensing unit motion detector output of the first sensing unit if the motion was sensed first by the second touchless motion sensor occurs only if the motion is sensed by the first touchless motion sensor within a predetermined time interval following the motion being sensed by the second touchless motion sensor (Elwine ¶0025). 

6) In regard to claim 11 (dependent on claim 10), Tsutsumi and Elwine disclose the method of claim 10.
Tsutsumi and Elwine do not explicitly disclose the predetermined time interval is less than 1 second.
However, the examiner takes official notice is taken that both the concept and advantage is known for a system to use a predetermined time interval of less than 1 second in order to execute a command. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the predetermined time interval is less than 1 second, in order to provide a set amount of time before a sensor is activated or deactivated.

7) In regard to claim 12 (dependent on claim 10), Tsutsumi and Elwine disclose the method of claim 10.
Tsutsumi and Elwine do not explicitly disclose the predetermined time interval is less than 10 seconds.
However, the examiner takes official notice is taken that both the concept and advantage is known for a system to use a predetermined time interval of less than 10 seconds in order to execute a command. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the predetermined time interval is less than 10 seconds, in order to provide a set amount of time before a sensor is activated or deactivated.

8) In regard to claim 13, claim 13 is rejected and analyzed with respect to claim 9 and the references applied. 
 
9) In regard to claim 14 (dependent on claim 13), claim 14 is rejected and analyzed with respect to claim 10 and the references applied. 

10) In regard to claim 15 (dependent on claim 13), claim 15 is rejected and analyzed with respect to claims 10 and 7 and the references applied. 

11) In regard to claim 16 (dependent on claim 15), Tsutsumi and Elwine further disclose the method of claim 15 further comprising activating a controlled space occupied indicia in response to setting the controlled space occupied flag (Elwine ¶0025).

12) In regard to claim 17 (dependent on claim 14), Tsutsumi and Elwine further disclose the method of claim 14 further comprising setting a controlled space occupied flag after closing the controlled access barrier in response to the motion sensed by the second touchless motion sensor (Elwine ¶0025).

13) In regard to claim 18 (dependent on claim 17), Tsutsumi and Elwine further disclose the method of claim 17 further comprising clearing the controlled space occupied flag after closing the controlled access barrier following the preselected time delay (Elwine ¶0025).

14) In regard to claim 19 (dependent on claim 18), Tsutsumi and Elwine further disclose the method of claim 18 further comprising deactivating the controlled space occupied indicia in response to clearing the controlled space occupied flag (Elwine ¶0025).

Allowable Subject Matter
Claims 1-5 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160. The examiner can normally be reached Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS J KING/Primary Examiner, Art Unit 2684